Peters, C. J.
This is an action by the plaintiff town to recover of the defendant town a bill of pauper supplies furnished to one Isley Davis upon the ground that at the time the supplies were furnished, the pauper had his legal settlement in the town of Friendship.
It appears, from the facts agreed, that the natural parents of Isley Davis were residents of Cushing, and, if he at that time followed their settlement he would be a charge upon that town, and this action would not be sustainable against the defendants.
The case shows, however, that in 1871, Isley Davis was legally adopted by David Davis .ajad-his wife, and that they had their settlement at the time of the adoption and ever since in the town of Friendship. If, after the adoption of Isley Davis by David Davis, Isley took the settlement of David, then the town of Friendship is liable for the supplies sued for in this action. The question, therefore, for determination is whether this act of adoption transfers the settlement of the pauper from Cushing to Friendship or not.
*213The decree of adoption took effect in February, 1871, after the Revised Statutes of 1871 were passed, and therefore the question pending here is to be governed by section 31 of chapter 67 of those statutes, which reads as follows: "By such decree the natural parents shall be divested of all legal rights in respect to such child, and he shall be free from all legal obligations of obedience and maintenance in respect to them; and he shall be, for the custody of the person and right of obedience and maintenance, to all intents and purposes, the child of his adopters, as if they had been his natural parents. But such adoption shall not affect any rights of inheritance, either of the child adopted, or of the children or heirs of his adopters.”
We. deem it not a stretch of construction to decide that the adopted child took the settlement of the party adopting him, though there may be reasonable argument on either side of the question. We are unable to find that any such case has ever arisen before this in any court excepting in Massachustts, in the case of Washburn v. White, 140 Mass. 568, where the doctrine iras held as we are disposed to declare it in the case before us. The language of the statute before quoted is clear and positive. The common larv established certain legal -relations between a father and his child, and the statute substitutes the same legal relations betiveen the father and his adopted child. The latter are as legal as the former, — both are legal, the latter superseding the former.
It is just as reasonable a policy to allow the adopted son to take the settlement of the father as it is to allow the natural son to do so. Said Danforth, J., in Lowell v. Newport, 66 Maine, 78 : "What reason can be given Avhy the child should follow the father, except the policy of keeping families together? When there is no longer any occasion for that, or when for any reason the child has ceased to be a member of the family and is no longer dependent on the parent, then the reason for the larv has ceased and ordinarily the laiv, in such cases, ceases also.” Says Walton, J., in Warren v. Prescott, 84 Maine, 483 : "It is as competent for the- legislature to place a child by adoption in the direct line of descent as for the common law to place a *214child by birth there.” The'reasoning in both the cases we have quoted from goes to sustain the policy of our decision here.

Defendants defaulted.